IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-10007
                           Summary Calendar


UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

BALDEMAR GONZALEZ

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CR-130-2
                      --------------------
                        November 13, 2002

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Proceeding pro se, Baldemar Gonzalez appeals his guilty-plea

conviction and sentence for possession with intent to distribute

cocaine and aiding and abetting in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B) and 18 U.S.C. § 2.    Gonzalez has filed a

motion to supplement the record and a motion for leave to file an

out-of-time reply to the Government’s opposition to his motion to

supplement the record.   These motions are DENIED.   Gonzalez has

also filed a motion to extend the time for filing a reply brief

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and a motion to have the reply brief considered timely filed due

to mitigating circumstances.   These motions are GRANTED.

     Gonzalez argues that the district court erred in attributing

3.5 kilograms of cocaine to him because the negotiated sale of

that amount was never consummated.   The district court did not

clearly err in finding that the negotiated, but unconsummated,

sale of 3.5 kilograms of cocaine by Gonzalez to an undercover

officer was a separate transaction from the transaction which led

to Gonzalez’s arrest.    See United States v. Morris, 46 F.3d 410,

422 (5th Cir. 1995).    Moreover, a de novo review of the record

reveals no error in the district court’s application of the

sentencing guidelines to the facts of Gonzalez’s case.      See

United States v. Cothran, 302 F.3d 279, 286 (5th Cir. 2002).

     Gonzalez also asserts, for the first time on appeal, that

the Government breached the plea agreement in his case by

advocating that he be held accountable for a drug quantity higher

than that stipulated to in the factual resume which formed the

basis for the guilty plea.   Gonzalez has not shown that his

interpretation of the plea agreement was reasonable; thus he has

not shown plain error with respect to this claim.    See United

States v. Reeves, 255 F.3d 208, 210 (5th Cir. 2001).

     The judgment of the district court is AFFIRMED.